Citation Nr: 1413230	
Decision Date: 03/28/14    Archive Date: 04/08/14

DOCKET NO.  10-30 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska


THE ISSUES

1. Entitlement to an increased rating in excess of 50 percent for the service-connected headache disability. 

2. Entitlement to a total disability rating based on individual unemployability by reason of service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Donohue, Counsel



INTRODUCTION

The Veteran had active service from April 1978 to April 1981. 

This matter initially arose before the Board of Veterans' Appeals (Board) on appeal of March 2010 and June 2010 rating decisions by the RO. 

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

While the Veteran's records from the Social Security Administration (SSA) prior to September 2007 have been obtained and associated with his claims file, in June 2009, the Veteran stated that he had reapplied for SSA benefits. 

The Veteran's claims file does not contain any evidence pertaining to the Veteran's second claim for benefits from SSA.  Nor does it appear that an attempt has made to obtain them.

VA has a duty to obtain SSA records when they may be relevant to a claim.  The possibility that SSA records could contain evidence relevant to the appellant's claim cannot be foreclosed absent a review of those records.  Therefore, the Board finds that an attempt should be made to obtain any available SSA records. 

In addition, in January 2011, the Veteran submitted an application for increased compensation based on individual unemployability (VA Form 21-8940) wherein he provided the names of three employers for 2010.  While the RO requested these employers provide information pertaining to the Veteran's employment (VA Form 21-4192), only one employer responded. 

As the Veteran's claim is being remanded for additional development, the RO should attempt to obtain responses from the remaining two employers. 

Finally, as the case is being remanded for additional development, any outstanding VA treatment records should be associated with the claims file. See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. The RO should take all indicated action to obtain a copy of any recent (post- 2007) decision referable to the Veteran's application for SSA benefits and copies of any submitted medical records and associate them with the claims file.  If the search for such records has negative results, the claims file must be properly documented as to the unavailability of those records.

2. The RO should take all indicated action in order to obtain copies of any outstanding records of VA medical treatment (generated after the last treatment notes of record) and associate them with the claims file.

The Veteran must also be advised with respect to medical evidence that he may alternatively obtain records on his own and submit them to the RO.

3. The RO then should forward another VA Form 21-4192, Request for Employment Information in Connection with Claim for Benefits, to the Veteran's two most recent employers, as identified in his January 2011 VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability. Any and all responses, including negative responses, must be properly documented in the claims file.

4. After completing all indicated development, the RO should readjudicate the claims remaining on appeal in light of all the evidence of record. If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


